Citation Nr: 1454081	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-00 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1966 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington, which denied service connection for prostate cancer.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing held in Seattle, Washington.  A copy of the transcript is associated with the claims file.  In conjunction with the hearing, the Veteran completed a waiver form and provided additional evidence for the file in 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam during the Vietnam War era, or serve on its inland waterways, and there has been no credible evidence presented that he was exposed to an herbicide agent (to include Agent Orange) during service.
 
2.  Prostate cancer was not diagnosed until decades after the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter was sent to the Veteran in October 2008, advising him of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the appellant in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records (STRs) as well as post-service private treatment records have been obtained and considered.  Lay statements, articles, and factsheets presented for the file have also been considered, including those submitted with a waiver following the September 2014 Board hearing.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  

With respect to the Board hearing, the Veteran and his spouse were provided an opportunity to set forth their contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2014 hearing, the undersigned identified the issue on appeal and the requirements of service connection.  Also, information was solicited regarding the Veteran's disability, why he believed this to be service related, and whether there were any outstanding medical records available.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  After the hearing, additional evidence was added to the file accompanied by a waiver.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

No VA examination has been afforded the Veteran in connection with his prostate claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although there is ample competent evidence of a current prostate disability, there is a complete lack of competent and credible evidence raising any possibility of an in-service injury or event, or a nexus between the disability and service.  Therefore under McClendon elements (2) and (3) there is no duty to provide an examination, nor has the Veteran requested one.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Background

The Veteran's DD 214 Form reflects that he served with the United States Air Force from July 1966 to July 1970, with a primary MOS of aircraft mechanic.  The Veteran had no overseas service.  

The Veteran's STRs do not reflect complaints or treatment related to prostate cancer.  A July 1970 separation examination reflected a normal clinical evaluation of the genitourinary system.  The record is also silent with respect to the Veteran being seen for exposure to toxic or vesicant agents.

Post-service evidence does not reflect treatment for prostate cancer until March 2007, at which time prostate cancer was diagnosed.  Radical retropubic prostatectomy was performed in late April 25, 2007, followed by radiation treatment.  A June 2014 private medical report of a bone scan of the whole body revealed new small foci of activity involving the sternum, left lateral eighth rib, left anterior fifth rib, left T1O costovertebral junction, TI 1, and right proximal femur.  The findings are highly suggestive of metastatic disease.  

The file contains a statement dated October 2008 from the Veteran's daughter.  She indicated that her dad had been exposed to Agent Orange spray while he was in the United States Air Force working as an airplane mechanic on planes coming to and from Vietnam.  She mentioned that he was exposed many times during his term with the Air Force and that she and her family believed that this exposure to the Agent Orange had caused her father's illness.

A lay statement was also received in October 2008 from L.H., a retired senior master sergeant (E-8), who was the Veteran's crew chief at McChord Air Force Base in Takoma, WA between July 1967 and July 1970.  L.H. indicated that as a mechanic, the Veteran was tasked with replacing and fixing parts, detail cleaning, refueling the plane, and general maintenance.  L.H. stated that during these times, the Veteran came in contact with Agent Orange.   

Also on file is an October 2008 lay statement of W.M., who served with the Veteran in the 621st-62 OMS MAC Division of the Air Force from 1967 to 1970.  It was explained that he and the Veteran worked on 141 Starlifter cargo planes that carried cargo and troop to and from Vietnam.  It was noted that as jet mechanics, the duties included refueling, changing tires, and cleaning the interior and exterior of the aircraft.  W.M. stated that while cleaning the aircraft, they were exposed to power residue left in the interior of the aircraft which was spilled while hauling Agent Orange to Vietnam.  

In a statement received in November 2009, the Veteran stated that even though he was not exposed to the Agent Orange directly in Vietnam, he was walking and working in the residue left in the cargo planes at McChord Air Force Base, Tacoma, WA. on a daily basis, also breathing in the vapors from cleaning and detail work in and on the 141 Starlifter cargo planes as they returned from the Republic of Vietnam during the Vietnam War.  He mentioned that he contracted prostate cancer in 2007 and had within the last year become aware that there is a positive association that exposure to this herbicide can develop into one of eleven conditions listed, prostate cancer being among them.

The file contains a 2009 memorandum addressing the Joint Services Records Research Center Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era.  It was noted that the U.S. Army & Joint Services Records Research Center could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  In addition, in conjunction with addressing herbicide use in Thailand during the Vietnam era, it was acknowledged that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  The memorandum indicates that aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.

The Veteran and his spouse presented testimony at a travel Board hearing held in September 2014.  He testified that he spent 3 1/2 years as a crew chief at McChord Air Force Base, which entailed cleaning and maintaining planes coming back from Vietnam.  The Veteran stated that he saw dust/residue in the planes and was told by others that this could be Agent Orange; he acknowledged that he never saw any canisters (p. 7).  He indicated that he had no family history of prostate cancer and had an aggressive form.  

After the hearing, additional evidence was added to the file including a fact sheet on the C-141 Starlifter, authored by Sam McGowen.  The information indicated that throughout the Vietnam War, a steady stream of C-141s was in the air constantly between MAC bases on both coasts and airfields in Vietnam, with enroute stops in Alaska, Japan, Hawaii, Okinawa, Guam and the Philippines.  It was explained that while most C-141 flights carried cargo, on occasion the Starlifters were used to transport combat troops and their equipment to the war zone.  It was also mentioned that perhaps the most important contribution of the C-141 to the war in Vietnam was the evacuation of casualties to the United States.  

Also added to the file was an article published by The American Legion in February 24, 2014 (http://www.legion.org) "Study confirms air crews' exposure to Agent Orange."  The article references a study published Feb. 21 in the scientific journal Environmental Research: "Post-Vietnam Military Herbicide Exposures in UC-123 Agent Orange Spray Aircraft" indicating that environmental testing of such aircraft revealed traces of dioxin levels above Department of Defense (DoD) standards for maximum permissible exposure to poisonous chemicals.  It was noted that U.S. Air Force and VA policies do not currently recognize "dried residues" of herbicide and dioxin as harmful.  The article mentioned that based on recent surface wipes and airborne concentration tests, occupational health researchers have concluded that inhalation, ingestion and skin absorption of dioxin and Agent Orange occurred in crews who came in contact with the spray aircraft after the Vietnam War.  

Also on file is a private medical statement of Dr. M. R. dated in September 2014, indicating that the doctor was the caring medical oncologist for the Veteran who has aggressive metastatic prostate cancer with bone metastases undergoing treatment.  It was noted that the Veteran did serve in the Air Force from 1966-1970 as a mechanic during the Vietnam War.  The doctor opined that given the Veteran's responsibilities during that time, his aggressive prostate cancer is at least as likely as not related to his military duty and service.  

In September 2014, a second lay statement was received from W.M.  He stated that while making repairs, he and other mechanics were crawling and lying in and around yellowish powdery residue and syrupy liquid which was spilled and remained on the floor of the aircraft after the return from Vietnam flights.  He also indicated that he clearly remembered large black drums and square plastic or fiberglass tubs being shipped to Vietnam.  W.M. indicated that he believed that defoliant used in Vietnam was positively shipped on the aircraft and that residue from its return resulted in accidental exposure. 

A similar lay statement was received from L.R.P. in September 2014.

In September 2014, the Veteran provided an additional statement to the effect that after researching Agent Orange and other herbicides shipped to and used in Vietnam (there were over fifteen different ones used between 1961 and 1971), he realized that the yellowish powder all inside of my planes that he walked in, swept up, touched, breathed in and probably laid in for certain repairs or duties as he received the planes on the flight line and prepared them to carry more 55-gallon drums, was most likely Agent Blue which later was shipped in liquid form: (See pgs 15-16 of The History of the US Department of Defense Programs for the Testing, Evaluation, and. Storage of Tactical Herbicides, Dec. 2006 report).  He indicated that further research from the DOD Tactical Herbicide Sites, pgs 71 and 72, relating to Storage and Operation PACERHO, Naval Construction Battalion Center, Gulfport, Mississippi dated Dec. 1968 where drums of Tactical Orange, White and Blue were stored temporarily, stated that "[A]bout 10 out of every 10,000 drums received at the outports during 1968 were damaged or defective.  Most of the leakage occurred as a result of punctures, (from forklifts) or split seams.").  He also referenced an article from Lifescript with the heading Agent Orange tied to aggressive prostate cancer risk. 

Analysis

The Veteran argues his prostate cancer should be service-connected as related to herbicide exposure reportedly sustained in service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  .  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several diseases, including prostate cancer, and served on active duty in Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f) (West 2002).

The Board also notes that the Department of Defense (DoD) has provided VA with information concerning the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam.  See DoD Herbicides Outside of Vietnam.  However, exposure to herbicides at these locations must be verified as a presumption of exposure has not been established by VA.

Even if the Board is unable to find that the Veteran is afforded the presumption of herbicide exposure, the Veteran is not precluded from establishing service connection for a disease averred to be related to service, as long as there is proof of such direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It is well established in this case that the Veteran has the condition claimed, prostate cancer, diagnosed in 2007.

The Veteran contends that he was exposed to herbicides during service as an aircraft mechanic at McChord Air Force Base in Tacoma WA.  He maintains that he was exposed to Agent Orange residue through the working on aircraft, including cleaning and maintaining C-141/Starlifters. 

In this case, the Veteran's service personnel records confirm he was stationed at McChord Air Force Base in Tacoma WA and that his MOS was aircraft mechanic.  The Board finds the Veteran is competent to report his duties while in service, to include cleaning out aircraft arriving from Vietnam.  However, the Veteran is not competent to identify what chemicals, if any, he came into contact in executing his duties.  Upon review of the evidence, it is clear that the Veteran has no actual personal knowledge as to whether the aircraft he helped to clean were exposed to herbicides.   

Neither the Veteran, nor the other lay affiants in this case have provided any affirmative evidence relating to the Veteran's exposure to herbicides while cleaning aircraft.  In this regard, the recollections provided are in the form of remote lay statements provided decades after the Veteran's discharge from service.  Significantly, while the opinions describe dust and liquid residue on the planes, the conclusions that this must then be Agent Orange are entirely speculative, with no objective, credible affirmative evidence supporting the statements.  Hence, neither the Veteran, his family members, nor his military comrades are considered competent or credible to identify the nature of the residuals, and exposure to Agent Orange during service is not established through these lay statements.  Essentially, the lay affiants are not shown to have the appropriate expertise to provide such evidence, and have otherwise provided no substantiation supporting their lay assertions.  The Board need not find a lay Veteran competent to render such opinions nor need the Board give any probative weight to bald assertions by a lay Veteran.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012). 

Similarly, while the American Legion article of 2014 suggests that aircraft mechanics may have sustained exposure to Agent Orange, the findings referenced in that article related only to crews who came in contact with the spray aircraft after the Vietnam War; the Veteran has specifically mentioned that he worked on cargo planes, not spray planes.  Given this fact and since the findings made therein were vague and unspecific - lacking any detail relating to the time frame or locations of Veterans which may be impacted by the findings, this evidence cannot at this point be used to support the Veteran's claim.  Moreover, the Board observes that the secondary theory of Agent Orange exposure is not one that has been accepted by the VA as an indication of actual exposure to herbicide agents as contemplated by the statute, or has otherwise been supported by historical or medical evidence.  At this is point, there is no presumption of such secondary exposure for those who, for whatever reason, were in contact with equipment or personnel returning from Vietnam.  See VA Adjudication Procedure Manual, M21-1MR Part IV.ii.2.C.10.m.

The same conclusion is echoed in the 2009 JSRRC memorandum, stating that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in' Vietnam.  The memorandum indicated that aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Accordingly, without an applicable presumption and in the absence of actual proof that the Veteran himself sustained herbicide exposure at McChord Air Force Base, the Board is unable to conclude that any actual direct herbicide exposure took place, as contended.  

In sum, the Board has considered the Veteran's MOS, service records, JSRRC finding, articles and fact sheets, and statements submitted by the Veteran, and others in support of the claim; however, the evidence of record does not competently and credibly establish that the Veteran was directly exposed to herbicides while in service.  

As the Veteran is not entitled to a presumption of herbicide exposure and no direct in-service herbicide exposure is shown, entitlement to service connection for prostate cancer, based upon herbicide exposure, is not warranted in this case.  

Notwithstanding the foregoing, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In this case, however, the Board finds that service connection for prostate cancer on a direct basis is not warranted.  In this regard, the Veteran's STRs are silent for any complaints, treatment, or diagnoses referable to prostate cancer.  In addition, the evidence does not show, nor does the Veteran allege, that he continuously manifested symptoms related to his prostate cancer after service.  In this context, the Board notes that the passage of decades between discharge from active service and the medical documentation of the claimed disability in 2007 is a factor that tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 36 (1992).  In this case, the clinical evidence of record reflects a diagnosis of prostate cancer in 2007, more than 35 years after the Veteran's discharge from service.  The lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that the Veteran manifested a chronic disability in service and that he experienced continuity of symptomatology thereafter.  

With respect to an in-service event, injury, or disease to which the claimed disability may be related, the Board again notes that there is no evidence of record, other than the statements of the Veteran and other individuals lacking the competency and qualifications to make such an assessment, which verifies that he was exposed to herbicides during his period of active military service.  

The Veteran maintains that his prostate cancer is an aggressive form, which has specifically been linked to Agent Orange exposure.  He has also indicated that he lacked a family history of prostate cancer.  For purposes of factual reference only the Board has obtained information from the American Cancer Society (http://www.cancer.org/cancer/prostatecancer/).  Other than skin cancer, prostate cancer is the most common cancer in American men.  About 1 man in 7 will be diagnosed with prostate cancer during his lifetime.  Identified rick factors include: age - about 6 in 10 cases of prostate cancer are found in men over the age of 65; race/ethnicity; nationality; family history; genes; diet; obesity; smoking; workplace exposures - there is some evidence that firefighters are exposed to substances (toxic combustion products) that may increase risk; inflammation of the prostate; and sexually transmitted infections.  Agent Orange exposure was not identified as one of the risk factors.  At minimum, the Veteran had the first risk factor of age.  Given this information, and the relative frequency with which the condition appears, it is not inconceivable that prostate cancer could arise without a family history of such and in the absence of Agent Orange exposure.  This information does not sway the Board's decision in any direction as it has been determined that the Veteran was not exposed to herbicides.  

The Board acknowledges that the record contains a private medical opinion offered by Dr. M. R. dated in September 2014, opining that given the Veteran's  responsibilities during service, his aggressive prostate cancer is at least as likely as not related to his military duty and service.  However, the doctor failed to provide any supporting rationale for that opinion.  For instance, there was no mention of Agent Orange exposure and in the absence of such reference; there was no explanation of how prostate cancer arising more than 35 years after service might otherwise be linked to the Veteran's period of service.  Most of the probative value to a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 23 Vet. App. 295 (2008).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, the lack of any explanation or rationale supporting the opinion is a primary factor supporting the assignment of no probative value for the opinion.  Absent such rationale, essentially, the opinion is merely speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  In essence, the opinion provides no assistance in supporting the Veteran's service connection claim.  

In its analysis, the Board has considered the statements of the Veteran, his family members, and military comrades linking the Veteran's prostate cancer to his military service, to include exposure to herbicides.  As discussed above, the Board must analyze the credibility and probative value of the evidence.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In the present case, the Veteran is competent to report the symptoms he suffered and what he experienced in service in terms of his duties as require only personal knowledge, as they come through one's senses.  However, the Veteran is not competent to attribute his prostate cancer to his military service, to include his alleged exposure to herbicides.  He has not demonstrated that he is an expert in discussing the etiology of prostate cancer and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  The statements of the Veteran linking his prostate cancer to his military service are not within the realm of knowledge of a layperson.  Rather, such etiology is a complex question that requires expertise, as noted in Jandreau.  Thus, his opinion regarding the etiology of such disease is accorded no probative weight.  

The Board has considered whether presumptive service connection may be granted for prostate cancer as a chronic disease; however, as noted above, such was not diagnosed until 2007, more than 35 years after the Veteran's discharge from service.  Furthermore, continuity of symptomatology has not been alleged.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, for prostate cancer as a chronic disease is not warranted in this case.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  

Thus, as no in-service exposure to herbicides has been shown, and the Veteran's prostate cancer is not shown to be causally or etiologically related to any disease, injury, or event in service and did not manifest to a compensable degree within one year of his discharge from service, service connection for prostate cancer is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim of entitlement to service connection for prostate cancer.  Thus, that doctrine is not applicable in the instant appeal, and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

Service connection for prostate cancer is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


